DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: a multi-dimensional feature extracting module, a residual module, a multi-channel attention module, an acquiring module, an image generating module, an optimizing module, an attention feature extracting module, and a synthesis module in claims 1-20; a first calculating unit, a second calculating unit in claims 6 and 14; a down-sampling unit, up-sampling unit, and image generating unit in claims 3 and 8.
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15-20 is rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.  Claim 15 recites “A computer-readable storage medium storing a computer program which, when executed by a processor, implements a cross-view image optimizing method, comprising:” and thus is claimed as a software product without sufficient structural limitations. The broadest reasonable interpretation of the term “a computer-readable storage medium storing a computer program which, when executed by a processor” encompasses “transitory propagating signals per se in view of the ordinary and customary meaning.” See Paragraph [0089] of the present specification for a definition of “storage medium.” “Transitory propagating signals” do not fall within at least one of the four categories of patent eligible subject matter
The Official Gazette Notice 1351 OG 212 dated February 23, 2010, states, “The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.” “A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.” Claim 15 recites “a computer-readable storage medium storing a computer program which, when executed by a processor.” Examiner recommends amending this term to include the term “a non-transitory computer-readable storage medium storing a computer program which, when executed by a processor.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature "Cross-view image synthesis with deformable convolution and attention mechanism"; Chinese Conference on Pattern Recognition and Computer Vision (PRCV); Springer, Cham, 2020 (Ding et al.) (hereinafter Ding), in view of non-patent literature "Multi-channel attention selection GAN with cascaded semantic guidance for cross-view image translation"; Proceedings of the IEEE/CVF conference on computer vision and pattern recognition; 2019 (Tang et al.) (hereinafter Tang).
Regarding claim 1, Ding teaches a cross-view image optimizing method, comprising: (Ding, Abstract, lines 5-16: “

    PNG
    media_image1.png
    302
    671
    media_image1.png
    Greyscale
”)
acquiring a sample image and a pre-trained cross-view image generating model, the cross-view image generating model including a first generator and a second generator (Ding, FIG. 2; see examiner’s notation in image:

    PNG
    media_image2.png
    554
    650
    media_image2.png
    Greyscale
)
	generating multi-dimensional cross-view images of the sample image by a multi-dimensional feature extracting module of the first generator to obtain dimension features and cross-view initial images of multiple dimensions (Ding, page 4, para. 2; FIG. 2; see examiner’s notation in image: “

    PNG
    media_image3.png
    145
    812
    media_image3.png
    Greyscale
”;

    PNG
    media_image2.png
    554
    650
    media_image2.png
    Greyscale
);
normalizing the dimension features by a residual module of the second generator, and then obtaining optimized features by residual processing based on the cross-view initial images (Ding, page 4, para. 3, lines 1-3; FIG. 4: “

    PNG
    media_image4.png
    85
    804
    media_image4.png
    Greyscale
”

    PNG
    media_image5.png
    455
    810
    media_image5.png
    Greyscale
); and
obtain a multi-dimensional feature map Ding, page 4, para. 3, lines 1-3; FIG. 4: “

    PNG
    media_image4.png
    85
    804
    media_image4.png
    Greyscale
”);
	inputting the multi-dimensional feature map to a multi-channel attention module of the second generator for feature extraction (Ding, page 4, para. 5; page 5, para. 1; FIG. 3; FIG. 2; see examiner’s notation in image: “

    PNG
    media_image6.png
    63
    812
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    141
    804
    media_image7.png
    Greyscale
”;

    PNG
    media_image8.png
    308
    656
    media_image8.png
    Greyscale
) and


    PNG
    media_image9.png
    554
    650
    media_image9.png
    Greyscale
).
	Ding fails to teach
	performing down-sample processing and up-sample processing on the optimized features followed by splicing to obtain a multi-dimensional feature map, calculating a feature weight of each attention channel, obtaining attention feature images, attention images and feature weights in a preset number of the attention channels, and weighting and summing the attention images and the attention feature images of all the channels according to the feature weights, and obtaining a cross-view target image.
	Tang teaches
	performing down-sample processing and up-sample processing on the optimized features followed by splicing to obtain a multi-dimensional feature map (Tang, page 2421, col. 2, para. 4; page 2422, col. 1, para. 1; page 2420, col. 2, para. 1; FIG. 3; see examiner’s notation in image: “

    PNG
    media_image10.png
    261
    563
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    142
    564
    media_image11.png
    Greyscale
”; “

    PNG
    media_image12.png
    496
    563
    media_image12.png
    Greyscale
”;

    PNG
    media_image13.png
    461
    1100
    media_image13.png
    Greyscale
);
calculating a feature weight of each attention channel, obtaining attention feature images, attention images and feature weights in a preset number of the attention channels, and weighting and summing the attention images and the attention feature images of all the channels according to the feature weights, and obtaining a cross-view target image (Tang, page 2420, col. 2, para. 3; page 2421, col. 1, para. 1; page 2421, col. 1, para. 2, lines 8-22; FIG. 3; see examiner’s notation in image: “

    PNG
    media_image14.png
    116
    559
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    684
    557
    media_image15.png
    Greyscale
”; “

    PNG
    media_image16.png
    452
    551
    media_image16.png
    Greyscale
”;

    PNG
    media_image13.png
    461
    1100
    media_image13.png
    Greyscale
).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the cross-view image optimizing method, as taught by Ding, to include the steps of performing down-sample processing and up-sample processing on the optimized features followed by splicing to obtain a multi-dimensional feature map, calculating a feature weight of each attention channel, obtaining attention feature images, attention images and feature weights in a preset number of the attention channels, and weighting and summing the attention images and the attention feature images of all the channels according to the feature weights, and obtaining a cross-view target image, as taught by Tang.
	The suggestion/motivation for doing so would have been to “propose an uncertainty map-guided pixel loss to solve the inaccurate semantic labels issue for better optimization” (Tang, page 2424, col. 2, para. 2, lines 8-10).
	Therefore, it would have been obvious to combine Ding with Tang to obtain the invention as specified in claim 1.
	Regarding claim 2, Ding, in view of Tang, teaches the cross-view image optimizing method according to claim 1, wherein the multi-dimensional feature extracting module comprises a down-sampling unit and a three-dimensional up-sampling unit (Tang, page 2421, col. 2, para. 4; FIG. 3; see claim 1; the up-sampling unit is implicitly three-dimensional because the method takes in as input images looking down at ground perpendicular to earth and outputs images that are parallel to earth on the surface; Tang, FIG 2; see examiner’s notation in image: 
    PNG
    media_image17.png
    488
    1153
    media_image17.png
    Greyscale
).
	Regarding claim 3, Ding, in view of Tang, teaches the cross-view image optimizing method according to claim 2, wherein the generating of the multi-dimensional cross-view images of the sample image by the multi-dimensional feature extracting module of the first generator to obtain dimension features and cross-view initial images of multiple dimensions, comprises: performing down-sample processing on the sample image by the down-sampling unit to obtain down-sample features of the sample image (Tang, page 2421, col. 2, para. 4; FIG. 3; FIG 2; see claim 2 above).
	Ding, in view of Tang, fails to teach
	performing up-sample processing on the down-sample features through the up-sampling unit to obtain up-sample features, and splicing the up-sample features having a same dimension along a channel direction to obtain the dimension features of multiple dimensions; and generating the cross-view initial images of multiple dimensions in accordance with the dimension features.
	Tang further teaches
	performing up-sample processing on the down-sample features through the up-sampling unit to obtain up-sample features, and splicing the up-sample features having a same dimension along a channel direction to obtain the dimension features of multiple dimensions; and generating the cross-view initial images of multiple dimensions in accordance with the dimension features (Tang, page 2421, col. 2, para. 4; page 2422, col. 1, para. 1; page 2420, col. 2, para. 1; FIG. 3; see claim 1 above; see examiner’s notation in image: “

    PNG
    media_image18.png
    179
    1488
    media_image18.png
    Greyscale
”;

    PNG
    media_image19.png
    461
    1100
    media_image19.png
    Greyscale
).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the step of generating of the multi-dimensional cross-view images of the sample image by the multi-dimensional feature extracting module of the first generator to obtain dimension features and cross-view initial images of multiple dimensions, as taught by Ding, in view of Tang, to include the steps of performing up-sample processing on the down-sample features through the up-sampling unit to obtain up-sample features, and splicing the up-sample features having a same dimension along a channel direction to obtain the dimension features of multiple dimensions, and generating the cross-view initial images of multiple dimensions in accordance with the dimension features, as further taught by Tang.
	The suggestion/motivation for doing so would have been to create a “novel image synthesizing task by conditioning on a reference image and a target semantic map” to “adopt a cascade strategy to divide the generation procedure into two stages” (Tang, page 2424, col. 2, para. 2, lines 2-5).
	Therefore, it would have been obvious to combine Ding and Tang, with Tang further to obtain the invention as specified in claim 3.
	Regarding claim 5 Ding, in view of Tang, teaches the cross-view image optimizing method according to claim 1, wherein the residual module includes a first calculating unit and a second calculating unit, and the second calculating unit includes two first calculating units (Ding, page 6, para. 3; page 7, para. 1; FIG. 2; see examiner’s notation in image: “

    PNG
    media_image20.png
    241
    683
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    379
    692
    media_image21.png
    Greyscale
”;

    PNG
    media_image2.png
    554
    650
    media_image2.png
    Greyscale
).
	Regarding claim 6, Ding, in view of Tang, teaches the cross-view image optimizing method according to claim 5, wherein the residual processing comprises: performing a primary calculation on the normalized dimension features by the first calculating unit of the residual module to obtain a primary calculation result; performing a secondary calculation on the normalized dimension features by the second calculating unit of the residual module to obtain a secondary calculation result; and summing the primary calculation result and the secondary calculation result (Ding, page 6, para. 3; page 7, para. 1: “

    PNG
    media_image22.png
    241
    683
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    379
    692
    media_image23.png
    Greyscale
”).
	With regards to claims 7 and 8, they recite the functions of the method of claims 1 and 3, respectively, as an apparatus. Thus, the analysis in rejecting claims 1 and 3 are equally applicable to claims 7 and 8, respectively.
	Regarding claim 9, Ding teaches computer equipment, comprising: a memory; a processor; and a computer program that is stored on the memory and runnable on the processor, the processor executing the computer program and implementing a cross-view image optimizing method, comprising: (Ding, abstract, lines 1-11: “

    PNG
    media_image24.png
    232
    576
    media_image24.png
    Greyscale
”;
computer equipment including a memory, a processor, and a computer program to executed on the processor are implicitly taught to execute the process of Ding in the field of computer vision); all computer vision methods require computer equipment to implement computer vision methods).
	With regards to remaining limitations of claim 9, they recite the functions of the method of claim 1, as computer equipment apparatus. Thus, the analyses in rejecting claim 1 is equally applicable to claim 9.
	Regarding claims 10-11 and 13-14, the recite functions of the method of claims 2-3 and 5-6, respectively, as a computer equipment apparatus. Thus, the analysis in rejecting claims 2-3 and 5-6 are equally applicable to claims 10-11 and 13-14, respectively.
	Regarding claim 15, Ding teaches a computer-readable storage medium storing a computer program which, when executed by a processor, implements a cross-view image optimizing method, comprising: (Ding, abstract, lines 1-11: “

    PNG
    media_image24.png
    232
    576
    media_image24.png
    Greyscale
”;
a computer-readable storage medium storing computer instruction executed on a processor are implicitly taught to execute the process of Ding in the field of computer vision); all computer vision methods require computer instructions to implement computer vision).
	With regards to remaining limitations of claim 15, they recite the functions of the method of claim 1, as a computer-readable storage medium storing computer instruction executed on a processor. Thus, the analyses in rejecting claim 1 is equally applicable to claim 15.
	Regarding claims 16-17 and 19-20, the recite functions of the method of claims 2-3 and 5-6, respectively, as a computer-readable storage medium storing computer instruction executed on a processor. Thus, the analysis in rejecting claims 2-3 and 5-6 are equally applicable to claims 16-17 and 19-20, respectively.
Allowable Subject Matter
Claims 4, 12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The rejection of claim 16 under 35 U.S.C. 101 must be additionally overcome for the claim limitation to be allowable if rewritten into independent form.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on M-F 7:30 AM – 5:30 PM EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3638.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662

/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662